           CASE 0:21-cv-01472-ECT-BRT Doc. 8 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Holly Dawn Soeby,                                     File No. 21-cv-1472 (ECT/BRT)

              Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
FCI Waseca,

           Respondent.
________________________________________________________________________

      Magistrate Judge Becky R. Thorson issued a Report and Recommendation on

August 4, 2021. ECF No. 7. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.      The Report and Recommendation [ECF No. 7] is ACCEPTED;

      2.      Petitioner Holly Dawn Soeby’s Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241 [ECF No. 1] is DENIED;

      3.      This action is DISMISSED WITHOUT PREJUDICE; and

      4.      Petitioner’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 4] is DENIED AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 31, 2021                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
